Mayes, J.,
delivered the opinion of the court.
Blum sued the Yazoo & Mississippi Valley Railroad Company for unreasonable delay in the shipment of certain cotton *249delivered to the company to be transported from certain stations along its line to Greenville. To the declaration the railroad company pleaded the general issue', and filed a notice with same in which it offered to show that the delay in this shipment was caused, not by reason of any lack of equipment to handle its ordinary traffic at all seasons of the year, but because there was an excessive crop, greater than all estimates made by either the railroad or experts most familiar with crop conditions for that year; that from an estimated crop of a little over eleven million bales, the crop in reality was something over thirteen million bales, and the company did not, and could not, foresee or anticipate any such record-breaking crop, and, if it had been able to do so, it would not have been able to provide necessary equipment to move this enormous crop of cotton with greater promptness than it was handled by the defendant at that time; that it exhausted all means to procure additional equipment, and provided a greater number of cars for tbe movement of this crop than it had provided in any previous year, but, notwithstanding this fact, on account of the unusually heavy crop and the great demands made upon it along this part of its line and elsewhere, it was unable to handle and move the cotton tendered by appellee with greater dispatch than it did; that in order to handle this cotton it took unusual and extraordinary steps to handle it promptly, and transport it to market, and rush back cars when emptied without waiting for them to be reloaded, so that the number of empty cars handled by it for the •months of the shipping season exceeded the number of empty cars handled by it for the same months in any previous year; and that appellee knew, at the time he offered the cotton for shipment, that a large amount of cotton was being offered to the defendant at the points from which appellee’s cotton was shipped, and was informed that this was true all along the line, and knew that there was a great demand for cars, and that cotton was not being transported with the *250rapidity with which it was usually transported. It further said, that to provide and retain an equipment of cars and labor to move the crop for 1904-05 being offered on its lines during the months of October, November and December, would have required it to purchase and keep an equipment amounting to more than one-third of any equipment required or needed to move the freight under ordinary conditions during any month of any season prior to the date cotton was shipped. The court declined to admit the proof offered in the special notice, and a verdict was returned in favor of Blum for the sum of $1,348, and the railroad company appealed.
It was error in the court to exclude the proof offered under notice filed with the general issue. If appellant had made the proof offered under this notice, it would have furnished a complete defense to this suit. In the case of Y. & M. V. R. R. Co. v. Blum, 88 Miss., 180 (s.c., 40 South. Rep., 748), the declaration alleged that the company, at the time, was only provided with such engines, cars and other equipment necessary for handling its freight as was sufficient for eight or nine months of the year, and that during the marketing season of three or four months the rush of business required more cars and equipment than was necessary for the proper handling of the ordinary business of the company, and the company had failed to provide the cars, and Blum did not know or was not informed of the conditions existing when he offered the cotton for shipment, and the court said: “The pleas admit that the delay in the handling and transportation of appellee’s cotton, and the damages sustained, resulted from defendant’s not being provided with sufficient equipment and facilities for the handling of this cotton with greater expedition -than was used in handling it” — and further said: “It was also manifest, from the allegations of the special pleas, that appellant does not possess’ the engines, cars, and other equipment necessary for the handling of freight over its line, ample and sufficient for the *251transportation and dispatch of all business ordinarily offered at all times,” and for this reason (that is to say, because of the failure of the company to furnish sufficient equipment and facilities for handling its shipment under ordinary conditions at all times, and because there was no notice to Blum) the court held that the company had not fulfilled its duty, and therefore was liable. But in this case the proof offered under the notice filed meets and overcomes the very point on which the court held in the case in 88 Miss., 180 (s.c., 40 South. Rep., 74), that the company should be liable. A railroad company, as common carrier, must furnish such facilities for transportation as will meet the ordinary demands of the public, but is not bound „to anticipate or provide in advance for an unusual influx of freight. Galena, etc., R. R. Co. v. Roe, 68 Am. Dec., 574; Ballentine v. N. Missouri R. R. Co., 93 Am. Dec., 315; Thayer et al. v. Burchard, 99 Mass., 521; Helliwell et al. v. Grand Ry. (C. C.), 7 Fed., 68; Faulkner et al. v. Southern Pacific Ry., 51 Mo., 311; Wilbert v. N. Y. & Erie Railway, 19 Barb. (N. Y.), 36, 51.

Beversed and remanded.